ORDER

PER CURIAM.
House Springs Sewer Company (House Springs) appeals from a Judgment and Order (Judgment) of the trial court denying House Springs’ request for relief for forcible entry and detainer under Section 534.020 RSMo (1994) against Byrnes Mill 206 Corporation. We have reviewed the briefs of the parties and the record on appeal and conclude that the Judgment of the trial court is supported by substantial evidence, it is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the Judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).